Exhibit 10.3

 

 [ex10-20.jpg]  
 
 
 
 
 
  GRANT NOTICE
RESTRICTED STOCK UNIT
FOR PARTICIPANTS OUTSIDE THE
UNITED STATES
NEWPARK RESOURCES, INC.
2700 Research Forest Drive, Ste 100
The Woodlands, Texas 77381
       
Optionee:
Employee ID:

 
 
 
 
You have been granted an option to purchase stock in Newpark Resources, Inc. as
follows:


Type of
Option:                                                                                                                                Grant
No.:
Stock Option Plan:  2006 Equity Incentive Plan
(As Amended and Restated Effective June 10, 2009)
Date of Grant:
Total Number of Option Shares:
Option Price per Share:  $5.57


 
Vesting Date
Number of Shares
Vesting on Vesting Date
           



By your acceptance of this Stock Option Grant, you agree that this option is
granted under and governed by the terms and conditions of the 2006 EQUITY
INCENTIVE PLAN (As Amended and Restated Effective June 10, 2009) (as amended
from time to time) and by the terms and conditions of Newpark Resources,
Inc. Non-Qualified Stock Option Agreement, which is attached hereto and
incorporated herein by reference.
 
 





 
By:
/s/ Paul L. Howes       Paul L. Howes       President and Chief Executive
Officer          



Attachment:   Non-Qualified Stock Option Agreement
 
 
 

--------------------------------------------------------------------------------

 
NEWPARK RESOURCES, INC.
 
NON-QUALIFIED STOCK OPTION AGREEMENT
 
This Non-Qualified Stock Option Agreement (along with the Grant Notice and the
Appendix A, the "Agreement") is by and between NEWPARK RESOURCES, INC., a
Delaware corporation (the "Company"), and Optionee, with reference to the
following facts:
 
 
A.
The Company has duly adopted the 2006 Equity Incentive Plan (As Amended and
Restated Effective June 10, 2009) (as amended, hereinafter referred to as the
"2006 Plan") which authorizes the Compensation Committee of the Board of
Directors of the Company (the "Committee") to grant equity compensation,
including but not limited to Non-Qualified Stock Options and Incentive Stock
Options, within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the "Code"), and which is intended to encourage owner­ship of stock
of the Company by officers and other key management employees and to provide
additional incentive for them to promote the success of the Company.

 
 
B.
The Committee has determined that Optionee is entitled to participate in the
2006 Plan, and has taken appropriate action to authorize the granting of a
Non-Qualified Stock Option to Optionee for the number of shares, at the price
per share and on the terms set forth in the Grant Notice.

 
 
C.
Optionee desires to participate in the 2006 Plan and to receive a Non-Qualified
Stock Option on the terms and conditions set forth in this Agreement.

 
NOW, THEREFORE, the parties agree as follows:
 
1.           Grant of Option.
 
The Company hereby grants to Optionee the right and option (hereinafter referred
to as the "Option") to purchase all or any part of an aggregate of the Option
Shares of common stock, $.01 par value, of the Company (the "Common Stock"),
subject to the terms and conditions set forth herein, the Grant Notice, the
Appendix A and in the 2006 Plan, each of which are incorporated herein by
reference.  Capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in the 2006 Plan.
 
2.           Option Period.
 
2.1         The Option shall commence on the Date of Grant and shall expire, and
all rights to purchase the Option Shares shall terminate, at the close of
business on the day (the “Expiration Date”) immediately preceding the tenth
anniversary of the Date of Grant, unless terminated earlier as provided in this
Agreement.  The Option shall not be exercisable until all legal requirements
under the 2006 Plan have been fully complied with.  Subject to the foregoing,
the Option shall be exercisable as shown in the Grant Notice, provided, however,
if Optionee shall not in any period purchase all of the Option Shares which
Optionee is entitled to purchase in such period, Optionee may purchase all or
any part of such Option Shares at any time after the end of such period and
prior to the Expiration Date or the earlier termination of the Option as
provided in this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2         Notwithstanding the foregoing, in the event of a Change in Control,
then immediately prior to the consummation of such Change in Control, any Option
evidenced hereby held by Optionee which remains unvested at such time shall
immediately become vested.  For purposes of this Agreement, “Change of Control”
shall have the meaning set forth in the 2006 Plan unless the Optionee has
entered into a change of control letter agreement with the Company (a “Change in
Control Agreement”), in which event the term shall have the meaning set forth in
the Change in Control Agreement.  To the extent there is any conflict between
the definition in the Change in Control Agreement and the definition in the 2006
Plan, the definition in the Change in Control Agreement shall control.  Upon the
occurrence of a Change in Control or Potential Change in Control (as defined in
the Change in Control Agreement), the provisions of the Change in Control
Agreement pertaining to the acceleration of vesting of any Awards, including the
Option evidenced by this Agreement, shall control.
 
In the case any item of income under the Option subject to this Agreement to
which the definition of “Change in Control” under the Plan or Change in Control
Agreement, as appropriate, would otherwise apply with the effect that the income
tax under Section 409A of the Code would apply or be imposed on income under
that Option, but where such tax would not apply or be imposed if the meaning of
the term “Change in Control” met the requirements of Section 409A(a)(2)(A)(v) of
the Code, then the term “Change in Control” herein shall mean, but only with
respect to the income so affected, a transaction, circumstance or event that
constitutes a “Change in Control” under the Plan or Change in Control Agreement,
as appropriate, and that also constitutes a “change in control event” within the
meaning of Treas. Reg. §1.409A-3(i)(5).
 
3.           Exercise of Option.
 
3.1         The Option may be exercised in whole or in part (but not as to
fractional shares or fewer than 100 shares or, if less, for all the remaining
Option Shares, in any single exercise) only by notice in writing from the
Optionee to the Company, or a broker designated by the Company, of the
Optionee’s binding commitment to purchase shares specifying the number of shares
the Optionee intends to purchase under the option and the date on which the
Optionee agrees to complete the transaction and, if required to comply with the
Securities Act of 1933, containing a representation that it is the Optionee’s
intention to acquire the shares for investment and not with a view to
distribution, accompanied by payment of the Option Price and any amounts
required to be withheld for tax purposes under Section 14 of the 2006 Plan.
 
3.2         The Option Price of Option Shares purchased shall be paid in full
(a) in cash or by check acceptable to the Committee, (b) by the delivery of
Shares which have been outstanding for at least six months or such other minimum
period as may be required by applicable accounting rules to avoid a charge to
the Company’s earnings for financial reporting purposes (unless the Committee
approves a shorter period) and which have a Fair Market Value on the date the
Option is exercised not in excess of the full Option Price for the Option Shares
with respect to which the Option is being exercised and by paying the remaining
amount of such Option Price as provided in clause (a) above, (c) to the extent
permitted by Applicable Laws, by a Cashless Exercise, or (d) by any combination
of the foregoing permissible forms of payment.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Employment of Optionee.
 
4.1         Except as otherwise provided in Section 5 of this Agreement,
Optionee may not exercise the Option unless, at the time of exercise, Optionee
is an Employee of the Company or a Subsidiary and has been in the employ of the
Company or a Subsidiary continuously since the Date of Grant, subject to any
determination made by the Committee with respect to authorized leaves of
absence.
 
4.2         Nothing contained herein shall be construed to impose upon the
Company or upon any Subsidiary any obligation to employ Optionee for any period
or, except as specifically provided otherwise herein, to supersede or in any way
alter, increase or diminish the respective rights and obligations of the Company
or Subsidiary and Optionee under any employment contract now or hereafter
existing between them.
 
5.           Termination of Employment.
 
5.1         If the employment of Optionee with the Company or a Subsidiary shall
terminate because of Disability or death of Optionee, (a) the Option, to the
extent exercisable on the date of termination of employment, shall remain in
full force and effect and may be exercised pursuant to the provisions hereof at
any time until the earlier of the Expiration Date and the expiration of 12
months following termination of the employment of Optionee, and (b) the Option,
to the extent not then presently exercisable, shall terminate as of the date of
such termination of employment and shall not be exercisable thereafter.
 
5.2         If the employment of Optionee with the Company or a Subsidiary is
terminated by the Company or Subsidiary for Cause, the Option, whether vested or
not, shall terminate concurrently with the first discovery by the Company of any
reason for the termination of Optionee's employment for Cause and shall not be
exercisable thereafter.  If Optionee’s employment with the Company or a
Subsidiary is suspended pending an investigation of whether reason for
termination for Cause existed, all of Optionee’s rights under the Option,
including but not limited to the right to exercise the Option, shall likewise be
suspended during such period of investigation.
 
5.3         If the employment of Optionee with the Company or a Subsidiary shall
terminate for any reason other than the reasons set forth in Section 5.1 or
Section 5.2 hereof, unless otherwise provided by the Committee, (a) the Option,
to the extent then presently exercisable, may be exercised pursuant to the
provisions hereof at any time until the earlier of the Expiration Date and the
expiration of three months after the date of such termination of employment
(except that the three month period shall be extended to 12 months if Optionee
shall die during such three month period), and (b) the Option, to the extent not
then presently exercisable, shall terminate as of the date of such termination
of employment and shall not be exercisable thereafter.
 
 
4

--------------------------------------------------------------------------------

 
 
6.           Securities Laws Requirements.
 
6.1         The Option shall not be exercisable unless and until any applicable
registration or qualification requirements of federal and state securities laws,
and all other requirements of law or any regulatory bodies having jurisdiction
over such exercise or issuance and delivery, have been fully complied with.  The
Company will use reasonable efforts to maintain the effectiveness of a
registration statement under the Securities Act for the issuance of the Option
and the Option Shares but there may be times when no such registration statement
will be currently effective.  Exercise of the Option may be temporarily
suspended without liability to the Company during times when no such
registration statement is currently effective, or during times when, in the
reasonable opinion of the Committee, such suspension is necessary to preclude
violation of any requirements of applicable law or regulatory bodies having
jurisdiction over the Company.  If the Option would expire for any reason other
than the passage of the Expiration Date, then if exercise of the Option is duly
tendered before such expiration, the Option shall be exercisable and deemed
exercised (unless the attempted exercise is withdrawn) as of the first day after
the end of such suspension.  The Company shall have no obligation to file any
registration statement covering resales of the Option Shares.
 
6.2         Upon each exercise of the Option, Optionee shall represent, warrant
and agree, by an exercise notice delivered to the Company, that (a) no Option
Shares will be sold or otherwise distributed in violation of the Securities Act
or any other applicable federal or state securi­ties laws, (b) if Optionee is
subject to the reporting require­ments under Section 16(a) of the Exchange Act,
Optionee will furnish to the Company a copy of each Form 4 or Form 5 filed by
Optionee and will timely file all reports required under federal securities
laws, and (c) Optionee will report all sales of Option Shares to the Company in
writing on the form prescribed from time to time by the Company.  All Option
Share certificates may be imprinted with legends reflecting federal and state
securities law restrictions and conditions and the Company may comply therewith
and issue "stop transfer" instructions to its transfer agents and registrars
without liability.
 
7.           Non-transferability of Option.
 
The Option evidenced by this Agreement is not transferable other than by will or
the laws of descent and distribution or pursuant to a qualified domestic
relations order, and shall be exercisable during Optionee’s lifetime only by
Optionee or by Optionee’s guardian or legal representative.  To the extent the
Option is transferred in accordance with the foregoing provisions of this
Section 7, the Option may only be exercised by the person or persons who acquire
a pecuniary interest in the Option pursuant to such transfer.  Except as
provided above, the Option evidenced by this Agreement shall not be assignable
by operation of law and shall not be subject to attachment, execution,
garnishment, sequestration, the law of bankruptcy or any other legal or
equitable process.  Any attempted assignment, transfer, pledge, hypo­the­cation
or other disposition contrary to the provisions of this Agreement, and the levy
of any execution, attachment or similar process thereupon, shall be null and
void and without effect.
 
 
5

--------------------------------------------------------------------------------

 
 
8.           Changes in Capitalization.
 
In the event that at any time after the Date of Grant the outstanding shares of
Common Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company by reason of a merger, consolidation,
spin-off, recapitalization, reorganization, liquidation, dissolution or other
similar corporate change, or any other increase, decrease or change in the
Common Stock without receipt or payment of consideration by the Company
including stock split, stock dividend, combination of shares or the like, the
aggregate number of Option Shares subject to the Option which have not vested
under this Agreement, subject to any required action by the stockholders of the
Company, shall automatically be proportionately adjusted.  Notwithstanding the
foregoing, however, nothing contained in this Agreement shall allow, or have the
effect of, a “modification” or an “extension” (within the meaning of those terms
under Section 409A of the Code and the Treasury Regulations and administrative
guidance thereunder) of any Option, which would include, but not be limited to,
any change having the effect of a reduction of the exercise price under any
Option to an amount less than the Fair Market Value of a Share of Common Stock
as of the Date of Grant as determined for purposes of Section 409A of the Code.
 
9.           Reorganization of the Company.
 
The existence of the Option and this Agreement shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; any merger or consolidation of the
Company; any issue of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Common Stock or the rights thereof; the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
10.           Privileges of Ownership.
 
Optionee shall not have any of the rights of a stock­holder with respect to the
Option Shares covered by the Option except to the extent that share certificates
have actually been issued and registered in Optionee's name on the books of the
Company or its registrar upon the due exercise of the Option.  The Company shall
be allowed a reasonable time following notice of exercise in which to accomplish
the issuance and registration.
 
11.           Reference to 2006 Plan.
 
The Option is granted pursuant to the 2006 Plan and this Agreement and the
Option are subject to all of the terms and conditions of the 2006 Plan, which
are hereby incorporated by reference.  In the event of any conflict between this
Agreement and the 2006 Plan, the provisions of the 2006 Plan shall prevail.  By
execution of this Agreement, Optionee agrees to be bound by all terms,
provisions, conditions and limitations of the 2006 Plan and all determinations
of the Committee pursuant thereto.
 
12.           Clawback Policy.
 
Notwithstanding any provisions in the 2006 Plan or this Agreement to the
contrary, the Option, this Agreement and any Shares acquired pursuant to the
exercise of the Option shall be subject to potential cancellation, rescission,
clawback and recoupment (i) to the extent necessary to comply with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 and any regulations or listing requirements promulgated thereunder, and/or
(ii) as may be required in accordance with the terms of any clawback/recoupment
policy as may be adopted by the Company to comply with the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and any regulations or listing
requirements promulgated thereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
13.           Notices.
 
Any notice to be given under the terms of this Agree­ment shall be addressed to
the Company in care of its Corporate Secretary at 2700 Research Forest Drive,
Suite 100, The Woodlands, Texas 77381, and any notice to be given to Optionee
shall be addressed to Optionee at the address appearing on the employment
records of the Company, or at such other address or addresses as either party
may hereafter designate in writing to the other.  Any such notice shall be
deemed duly given when enclosed in a properly sealed envelope, addressed as
herein required and deposited, postage prepaid, in a post office or branch post
office regularly maintained by the United States Government.
 
14.           Tax Liability.
 
Regardless of any action the Company or Subsidiary takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Optionee’s participation in the 2006 Plan and
legally applicable to the Optionee or deemed by the Company or Subsidiary to be
an appropriate charge to the Optionee even if technically due by the Company or
Subsidiary (“Tax-Related Items”), the Optionee acknowledges that the ultimate
liability for all Tax-Related Items is and remains the Optionee’s responsibility
and may exceed the amount actually withheld by the Company or Subsidiary.  The
Optionee further acknowledges that the Company and/or Subsidiary (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the issuance of shares of Common Stock
upon exercise of the Option, the subsequent sale of shares of Common Stock
acquired pursuant to such issuance and the receipt of any dividends; and (2) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if the
Optionee has become subject to tax in more than one jurisdiction between the
Grant Date and the date of any relevant taxable event, the Optionee acknowledges
that the Company and/or the Subsidiary may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.
 
Prior to any relevant taxable or tax-withholding event, as applicable, the
Optionee will pay or make adequate arrangements satisfactory to the Company
and/or the Subsidiary to satisfy all Tax-Related Items.  In this regard, the
Optionee authorizes the Company and/or the Subsidiary, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:
 
a.      withholding from the Optionee’s wages or other cash compensation paid to
the Optionee by the Company and/or the Subsidiary;
 
b.      withholding from proceeds of the sale of shares of Common Stock acquired
upon exercise of the Option either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Optionee’s behalf pursuant to
this authorization); or
 
c.      withholding in shares to be issued upon exercise of the Option.
 
 
7

--------------------------------------------------------------------------------

 
 
The Company shall withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates.  If the obligation for Tax-Related Items is satisfied by withholding in
shares, for tax purposes, the Optionee is deemed to have been issued the full
number of shares subject to the exercised Option, notwithstanding that a number
of the shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Optionee’s participation in the 2006
Plan.
 
Optionee shall pay to the Company or the Subsidiary any amount of Tax-Related
Items that the Company or the Subisiary may be required to withhold or account
for as a result of the Optionee’s participation in the 2006 Plan that are not,
in the discretion of the Company or the Subsidiary, satisfied by the means
previously described.  The Company may refuse to issue or deliver the shares or
the proceeds of the sale of shares of Common Stock, if the Optionee fails to
comply with the Optionee’s obligations in connection with the Tax-Related Items.
 


 
15.           Nature of Grant.
 
a.      In accepting this Option grant, the Optionee acknowledges that:
 
b.      the 2006 Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;
 
c.      the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of Options, or benefits
in lieu of Options, even if Options have been granted repeatedly in the past;
 
d.      all decisions with respect to future Option grants, if any, will be at
the sole discretion of the Company;
 
e.      the Optionee is voluntarily participating in the 2006 Plan;
 
f.      the Option and the shares of Common Stock subject to the Option are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company or the Subsidiary, and which are outside the
scope of the Optionee’s employment contract, if any;
 
g.      the Option and the shares of Common Stock subject to the Option are not
intended to replace any pension rights or compensation;
 
h.      the Option and the shares of Common Stock subject to the Option are not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company, Subsidiary or affiliate of the Company;
 
 
8

--------------------------------------------------------------------------------

 
 
i.      the Option grant and the Optionee’s participation in the 2006 Plan will
not be interpreted to form an employment contract or relationship with the
Company or any subsidiary or affiliate of the Company;
 
j.      the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;
 
k.      if the underlying shares of Common Stock do not increase in value, the
Option will have no value;
 
l.      if the Optionee exercises the Option and obtains shares of Common Stock,
the value of the shares of Common Stock acquired upon exercise may increase or
decrease in value, even below the purchase price; and
 
m.      no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of the Optionee’s employment
or service with the Company or the Subsidiary (for any reason whatsoever and
whether or not in breach of local labor laws) and in consideration of the grant
of the Option to which the Optionee is not otherwise entitled, the Optionee
irrevocably agrees never to institute any claim against the Company or the
Subsidiary, waives his or her ability, if any, to bring such a claim, and
releases the Company and the Subsidiary from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then by participating in the 2006 Plan, the Optionee shall be deemed irrevocably
to have waived any entitlement to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim.
 
16.           Data Privacy.
 
The Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Optionee’s personal data as
described in this Agreement and any other Option grant materials by and among,
as applicable, the Subsidiary, the Company and its affiliates for the exclusive
purpose of implementing, administering and managing the Optionee’s participation
in the 2006 Plan.
 
 The Optionee understands that the Company and the Subsidiary may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Common Stock or directorships held in the Company, details of all
Options or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor, for the
exclusive purpose of implementing, administering and managing the 2006 Plan
(“Data”).
 
 
9

--------------------------------------------------------------------------------

 
 
The Optionee understands that Data will be transferred to a designated broker or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the 2006 Plan.  The Optionee understands that the recipients
of the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Optionee’s country.  The Optionee understands that
the Optionee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Optionee’s local stock plan
representative.  The Optionee authorizes the Company, a designated broker and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the 2006 Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Optionee’s
participation in the 2006 Plan.  The Optionee understands that Data will be held
only as long as is necessary to implement, administer and manage the Optionee’s
participation in the 2006 Plan.  The Optionee understands that the Optionee may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Optionee’s stock plan representative.  The Optionee understands, however,
that refusing or withdrawing the Optionee’s consent may affect the Optionee’s
ability to participate in the 2006 Plan.  For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that the Optionee may contact the Optionee’s stock plan
representative.
 
17.           Number and Gender.
 
Terms used herein in any number or gender include other numbers or genders, as
the context may require.
 
18.           Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 
19.           Governing Law.
 
This Agreement and performance under it, shall be construed in accordance with
and under the laws of the State of Delaware.  Should a court or other body of
competent jurisdiction determine that any term or provision of this Agreement is
exces­sive in scope, such term or provision shall be adjusted rather than voided
and interpreted so as to be enforceable to the fullest extent possible, and all
other terms and provisions of this Agreement shall be deemed valid and
enforceable to the fullest extent possible.
 
20.           Electronic Delivery.
 
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the 2006 Plan by electronic means.  The
Optionee hereby consents to receive such documents by electronic delivery and
agrees to participate in the 2006 Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
 
 
10

--------------------------------------------------------------------------------

 
 
21.           No Advice Regarding Grant.
 
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
2006 Plan, or the Optionee’s acquisition or sale of the underlying shares of
Common Stock.  The Optionee is hereby advised to consult with the Optionee’s own
personal tax, legal and financial advisors regarding the Optionee’s
participation in the 2006 Plan before taking any action related to the 2006
Plan.
 
22.           Appendix.
 
Notwithstanding any provisions in this Agreement, the Options grants shall be
subject to any special terms and conditions set forth in the Appendix to this
Agreement, including additional terms for all non-U.S. Optionees and additional
terms for the Optionee’s country.  If the Optionee relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to the Optionee, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable in order
to comply with local laws or facilitate the administration of the 2006
Plan.  The Appendix constitutes part of the Agreement.
 
23.           Severability.
 
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.
 
24.           Entire Agreement.
 
The 2006 Plan, this Non-Qualified Stock Option Agreement, the Appendix, and the
Grant Notice constitute the entire agreement and understanding of the parties
with respect to the subject matter of the Agreement, and supercede all prior
understandings and agreements, whether oral or written, between the parties with
respect to the subject matter hereof.
 
 
11

--------------------------------------------------------------------------------

 
 
APPENDIX A
ADDITIONAL TERMS AND CONDITIONS
 
This Appendix includes additional terms and conditions that govern Options for
Optionees residing outside of the United States and in one of the countries
listed herein.  Capitalized terms not explicitly defined in this Appendix but
defined in the Agreement shall have the same definitions as in the Agreement.
 
This Appendix also includes information regarding certain issues of which the
Optionee should be aware with respect to participation in the 2006 Plan.  The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of May 2012.  Such laws are often complex
and change frequently.  As a result, the Company strongly recommends that the
Optionee not rely on the information in this Appendix as the only source of
information relating to the consequences of participation in the 2006 Plan
because the information may be out of date at the time that the Optionee
exercises the Option or sells shares of Common Stock acquired upon exercise of
the Option.
 
 In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation, and the Company is not in a
position to assure the Optionee of a particular result.  Accordingly, the
Optionee is advised to seek appropriate professional advice as to how the
relevant laws in the Optionee’s country may apply to a particular situation.
 
 Further, if the Optionee is a citizen or resident of a country other than the
one in which the Optionee is currently working, the information contained herein
may not be applicable.
 
The Company may, at any time and at its own discretion, restrict the available
methods of exercising the Option/paying the purchase price or direct the
repatriation of the proceeds of the sale of shares of Common Stock acquired upon
exercise of the Option to facilitate compliance with any tax, securities or
other relevant laws in the Optionee’s country.
 
AUSTRALIA
 
Option Period.  The first sentence of Section 2.1 is replaced with the
following:
 
The Option shall commence on the Date of Grant and shall expire, and all rights
to purchase the Option Shares shall terminate, at the close of business on the
day (the “Expiration Date”) immediately preceding the seventh anniversary of the
Date of Grant, unless terminated earlier as provided in this Agreement.
 
Exercise of Option.  Notwithstanding Section 3 of the Agreement, the Optionee
may not exercise any portion of this Option unless and until the Fair Market
Value (as defined in the 2006 Plan) per Option Share exceeds the Option Price
for three business days after each Vesting Date.
 
Notifications
 
Securities Law Notification.  Australian securities laws may impose disclosure
obligations in connection with offering Options and Common Stock acquired under
the 2006 Plan for sale in Australia.  Without limiting Section 7 of the
Agreement, Options and Common Stock acquired under the 2006 Plan must not be
sold, or offered for sale, in Australia, except in compliance with Australian
laws.
 
 
A-1

--------------------------------------------------------------------------------

 
 
Exchange Control Notification.  Exchange control reporting is required for cash
transactions exceeding AUD$10,000 and international fund transfers.  The
Australian bank assisting with the transaction will file the report for the
Optionee.  If there is no Australian bank involved in the transfer, the Optionee
will be required to file the report.
 


 
BRAZIL
 
Compliance with Law.  By accepting the Option, the Optionee acknowledges
agreement to comply with applicable Brazilian law and to pay any and all
applicable taxes associated with the exercise of the Option, the receipt of any
dividends, and the sale of shares issued upon exercise of the Option.
 
Notifications
 
Exchange Control Information.  If the Optionee is a resident or domiciled in
Brazil, the Optionee will be required to submit an annual declaration of assets
and rights outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights in equal to or greater than US$100,000.  Assets
and rights that must be reported include shares issued upon exercise of an
Option.
 


 
CANADA
 
Exercise of Option.  Notwithstanding anything in the Agreement or the 2006 Plan,
Optionee is not permitted to pay the purchase price or any Tax-Related Items by
delivery to the Company, or attestation to the Company of ownership, of other
Common Stock owned by Optionee.
 
Termination of Employment.  The following provision supplements Section 5 of the
Agreement:
 
Optionee’s right to any unvested Option Shares will terminate effective as of
the date that is the earlier of (a) the date Optionee receives notice of
termination from the Company or Subsidiary, or (b) the date Optionee is no
longer actively providing service, regardless of notice period or period of pay
in lieu of such notice required under applicable local laws (including, but not
limited to statutory law, regulatory law and/or common law); the Company and/or
Subsidiary shall have the exclusive discretion to determine when Optionee is no
longer actively providing service for purposes of the Option.
 
Data Privacy.  The following provision supplements Section 16 of the Agreement:
 
The Optionee hereby authorizes the Company and Subsidiary to discuss with and
obtain all relevant information from all personnel, professional or not,
involved in the administration and operation of the 2006 Plan.  The Optionee
further authorizes the Company and Subsidiary or its affiliates to disclose and
discuss the Option with their advisors.  The Optionee further authorizes the
Company and Subsidiary to record such information and keep such information in
the Optionee’s employee file.
 
 
A-2

--------------------------------------------------------------------------------

 
 
ITALY
 
Exercise of Option.  Notwithstanding anything in the Agreement or the 2006 Plan,
Optionee will be restricted to a Cashless Exercise.  To complete a Cashless
Exercise, the Optionee will need to instruct the broker designated by the
Committee to sell the Shares issued upon exercise of the Option and use the
proceeds to remit the Option Price to the Company, along with any applicable
Tax-Related Items, which then leaves the balance to the Optionee.  Optionee will
not be permitted to hold Option Shares after exercise.  Depending on the
development of local laws or the Optionee’s country of residence, the Company
reserves the right to modify the methods of exercising the Option and, in its
sole discretion, to permit additional forms of exercise and payment.
 
Data Privacy Notice.  This provision replaces Section 16 of the Agreement:
 
Optionee understands that the Company and any Subsidiary may hold certain
personal information, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social insurance (to the extent
permitted under Italian law) or other identification number, salary,
nationality, job title, any shares or directorships held in the Company or any
Subsidiary, details of all Awards granted, or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in Optionee’s
favor, for the exclusive purpose of implementing, managing and administering the
2006 Plan (“Data”).
 
Optionee understands that providing the Company with Data is necessary for the
performance of the 2006 Plan and that refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
Optionee’s ability to participate in the 2006 Plan. The Controller of personal
data processing is Newpark Resources, Inc. with registered offices at 2700
Research Forest Drive Suite 100, The Woodlands, Texas 77381, and, pursuant to
Legislative Decree no. 196/2003, its Representative in Italy for privacy
purposes is AVA S.p.A., with registered offices at Via Salaria, 1313/C, Rome,
Italy.
 
Optionee understands that Data will not be publicized, but it may be transferred
to banks, other financial institutions, or brokers involved in the management
and administration of the 2006 Plan.  Optionee understands that Data may also be
transferred to the independent registered public accounting firm engaged by the
Company.  Optionee further understands that the Company and/or any Subsidiary
will transfer Data among themselves as necessary for the purpose of
implementing, administering and managing participation in the 2006 Plan, and
that the Company and/or any Subsidiary may each further transfer Data to third
parties assisting the Company in the implementation, administration, and
management of the 2006 Plan, including any requisite transfer of Data to a
broker or other third party with whom Shares acquired at vesting of the Option
may be deposited. Such recipients may receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing participation in the 2006 Plan.  Optionee
understands that these recipients may be located in or outside the European
Economic Area, such as in the United States or elsewhere. Should the Company
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the 2006 Plan, it will delete Data as
soon as it has completed all the necessary legal obligations connected with the
management and administration of the 2006 Plan.
 
 
A-3

--------------------------------------------------------------------------------

 
 
Optionee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.
 
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Optionee’s consent
thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
2006 Plan.  Optionee understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Optionee has the right to, including but not limited to,
access, delete, update, correct, or terminate, for legitimate reason, the Data
processing.
 
Optionee is aware that Data will not be used for direct-marketing purposes. In
addition, Data provided can be reviewed and questions or complaints can be
addressed by contacting local human resources representatives.
 
Plan Document Acknowledgment.  By accepting the Option, the Optionee
acknowlexges receipt of the 2006 Plan, the Agreement and this Appendix and has
reviewed the 2006 Plan, the Agreement and this Appendix in their entirety
andfully accepts all provisions thereof.  The Optionee has read and further
acknowledges and specifically and expressly approves the following provisions of
the Agreement: (i) Section 4: Employment of Optionee; (ii) Section 14: Tax
Liability; (iii) Section 15: Nature of Grant; (iv) Section 19: Governing Law;
(v) Section 22: Appendix; and (vi) the Data Privacy provision in this Appendix.
 
Notifications
 
Exchange Control Information.  Optionee is required to report the following on
an annual tax return: (1) any transfers of cash or shares to or from Italy
exceeding €10,000, (2) any foreign investments or investements held outside of
Italy at the end of the calendar year exceeding €10,000 if such investments
(e.g., Options, shares of Common Stock or cash) may result in income taxable in
Italy (this will include reporting any vested Options if their intrinsic value
(i.e., the difference between the fair market value of the shares underlying the
vested options at the end of the year and the purchase price) combined with
other foreign assets exceed €10,000), and (3) the amount of the transfers to and
from abroad which have had an impact during the calendar year on the Optionee’s
foreign investments or investments held outside of Italy.  Under certain
circumstances, the Optionee may be exempt from the requirement under (1) above
if the transfer or investment is made through an authorized broker resident in
Italy.
 
 
A-4
 